Citation Nr: 1204246	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for service-connected anterior cruciate ligament tear, right knee status post reconstructive surgery.  

2.  Entitlement to service connection for left knee strain.  

3.  Entitlement to service connection for degenerative joint disease of the thoracic spine.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1979 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision in which the RO continued a 10 percent rating for the Veteran's service-connected right knee and denied entitlement to service connection for left knee and mild degenerative joint disease of the thoracic spine.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claims is warranted.  

In a January 2009 written statement, accompanying the Veteran's VA Form-9, the Veteran indicated that he had acquired a primary care doctor and had started getting treatment on a regular basis for his knee and back problems.  A review of the claims file shows that the most recent medical records associated with the claims file are dated in 2007.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the RO must obtain all outstanding pertinent medical records following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

In addition, at the Veteran's March 2008 VA examination, the Veteran reported that he was having trouble climbing ladders at his previous job and that his previous employer sent him for a medical evaluation and determined that he was not fit to safely continue working at the company and was fired.  That medical evaluation is not of record.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, on remand, VA should request that the Veteran provide authorization to enable it to obtain additional private medical records, to include outstanding copies of the medical evaluation that was performed at the request of the Veteran's previous employer.   

In light of the outstanding records and the age of the most recent VA examination, the Board finds that after associating his outstanding VA outpatient treatment records and outstanding private treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination in order to assess the current nature and severity of his right knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of evaluation and/or treatment of the Veteran from the VA.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  After securing any necessary release forms, with full address information, all records of medical treatment for the Veteran's right knee disability, which are not currently associated with the Veteran's claims file should be requested.  Specifically, records from the Veteran's employment medical evaluation should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

3.  After completing the above development, schedule the Veteran for a VA examination in order to determine the nature and severity of the Veteran's right knee disability, to include all orthopedic manifestations.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.   

The examiner should conduct range of motion testing of the right knee (including flexion and extension, expressed in degrees, with standard ranges provided for comparison purposes).  He or she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate (1) whether the Veteran has recurrent subluxation or lateral instability, if so, it should be indicated whether it is slight, moderate, or severe (2) whether the Veteran's semilunar cartilage is dislocated with frequent episodes of locking pain and effusion into the joint (3) whether the knee is ankylosed, if so, provide the degree at which it is ankylosed (4) whether there is nonunion of the tibia and fibula with loose motion requiring a brace, (5) whether there is malunion of the tibia and fibula, and if so, whether it results in a marked, moderate, or slight knee disability, and (6) whether there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

4.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claims on appeal.  In adjudicating the service connection claims, all applicable theories of entitlement to service connection should be considered, to include direct service connection and secondary service connection, as appropriate.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


